Exhibit 10.1




AGREEMENT FOR CONSTRUCTION

Port Trajan Pa.  




This construction Agreement is made and entered into on the 8th day of   August,
2016, by PORT De Claudius ,Inc having the address  2575 Eastern Blvd Suite 101
 York ,PA .19402,hereinafter referred to as   PDC   and Ameri Metros ,Inc.
having the 2575 Eastern Blvd Suite 102  York, PA, hereinafter referred to as “
 AMI .”  PDC and AMI may be referred to collectively herein as “the parties.”




WHEREAS,   PDC  is a  for profit corporation organized and existing under the
laws of the State of Pennsylvania, and AMI is a business corporation organized
and existing under the laws of the State of Delaware and granted a Certificate
of Authority to conduct business in the State of Pennsylvania; and




WHEREAS,   PDC  has secured or is about to secure all necessary approvals and
permits by certain municipalities per the municipal planning cord  (MPC )of
Pennsylvania enacted by the Legislature for the land development and
construction of a project consisting of construction and operation of a
commercial properties  hereinafter referred to as “the Project;” and




WHEREAS,   PDC and AMI on August 8TH 2016, entered into an agreement for AMI to
do and perform all required tasks and actions to develop and construct the
Project as agent and representative of   PDC  by taking such actions as
necessary to secure the first and future phases of the financing applicable to
the design, planning, engineering and related soft and hard costs of the
construction of the Project and related activities; and




WHEREAS,   PDC  and AMI now desire to establish and set forth the compensation
to be paid to AMI as a fee for its services, together with other standards,
covenants, policies, allocations of responsibility and protocols relevant
thereto.




NOW THEREFORE, in consideration of the following covenants and duties to be
performed by each party, and with the intention to be bound legally hereby, PDC
 and AMI agree as follows:




1.

AMI as the agent and representative of  PDC shall do perform all required tasks
and actions to develop and construct the Project as agent and representative of
  PDC  without limitation by taking such actions as necessary to secure the
first and future phases of the financing applicable to the design, planning,
engineering and related soft and hard costs of the construction of the Project
and related activities.  The specifications, designs, construction standards,
subcontractor agreements, insurance requirements, hiring and employment policies
and similar items shall be developed by AMI, subject to approval by PDC , and as
necessary offered for review and approval by appropriate governmental and
regulatory agencies.




2.        AMI shall assure that the Project is constructed according to
specifications and requirements imposed by the Pennsylvania Department of
Transportation (PADOT) and the Federal Highway Administration. Approvals and
permits by certain municipalities per the municipal planning cord .The work done
by AMI through itself, its contractors, subcontractors, agents, employees and
affiliated organizations, shall be subject to inspections as mandated by law to
demonstrate compliance with all applicable standards.  AMI shall be responsible
for coordinating all construction of the Project including construction work
performed by subcontractors and others.  AMI shall supervise all phases of the
construction of the Project, and it shall be responsible to PDC  for all acts or
omissions of its employees, subcontractors, agents, consultants and other
parties under its control.  AMI shall contract with all subordinate parties in
its own name and behalf and not in the name of or on behalf of   PDC unless
later agreed upon by the parties.  AMI shall provide to PDC , on an on-going
basis, a list of all subcontractors and others engaged by AMI for work on the
project, together with correct and complete copies of all contracts and
agreements with such parties.




3.

The engagement of any subcontractor or subordinate parties for work on the
project shall not excuse AMI from complying in all respects with this contract.
 AMI shall have full responsibility for every portion of the construction of the
Project furnished or performed by any subcontractor or subordinate party and
every act or omission (whether willful, negligent or otherwise) of AMI’s
employees, subcontractors and their employees, and all other parties engaged for
work upon the Project.  All construction, acts and omissions of any party
participating in the construction of the Project shall be deemed those of AMI
for the purposes of this agreement.  AMI shall be responsible for assuring that
the construction of the Project is performed in a good and workmanlike manner
and in accordance with the highest standards of care for the industry.  AMI
shall take all reasonable precautions to prevent injury, damages or loss to
persons or property throughout the Project, including especially issues of
environmental protection.




4.

The term of this Agreement shall continue until the completion of the Project
and thereafter unless and until terminated by mutual agreement of PDC  and AMI,
and it may continue into perpetuity if not so terminated.




5.

The parties agree that the face amount of the contract between them for AMI to
complete the Project. For the purpose this agreement  The project consists of
two phases. phase one closing to take place on or before September 16th 2016 and
phase two to take place on or before August 31st 2017 See attached Exhibit “A”
The phase one is consist of land purchase and onsite off site improvement and
its estimated to cost for both phases is two Billion Dollars ($2,000,000,000) at
cost plus forty percent (40%), plus two percent (2%) over the adjustment for the
increase in inflation regardless of the cost to AMI to perform the required
services hereunder.  In no event will the profit to AMI from the amounts paid by
PDC be less than Eight Hundred Million Dollars ($800,000,000.00).  Payments
shall be due fifteen (15) days from the date of the submission of invoices from
AMI to   PDC, time being of the essence.  For any payments received after the
fifteenth (15th) day, a late fee of five percent (5%) of the unpaid amount if
paid within ten (10) days thereafter; and any amounts paid after said ten-day
period shall accrue late fees at the rate of eighteen percent (18) per annum
plus a collection fee of three percent (3%) and attorney’s fees of five percent
(5%) of the unpaid balance.

 

6.         A mobilization fee of $2,729,514 shall be due and payable by PDC to
AMI upon the closing of Bond funding for phase one. It is further agreed by the
parties that mobilization fee to be heled in escrow until 30 days before the
start of the vertical construction of the project with a subsequent payment of
three percent (3%) of the face amount of the contract upon the bond funding for
the second phase of the project; and a subsequent payment of an additional two
percent (2%) of the face amount of the contract upon mobilization for the phase
3 and onwards of the project.  




7.

The parties agree that this Agreement is not intended to create, nor shall it
create, a partnership between them or any business relationship other than that
specifically created by the terms hereof.  Likewise, no partnership or other
business relationship shall be created between   PDC , AMI and any
subcontractors or subordinate parties contracted to work on the Project.




8.

The business and affairs of the Project shall be controlled by AMI without the
requirement that the approval of   PDC  be obtained for any actions taken,
subject only to the submission of such reports and accountings being furnished
by AMI to   PDC  as the parties may agree from time to time.  Detailed and
complete records of all aspects of the Project shall be kept by   PDC and AMI
for their use and for inspection by any third parties, agencies, regulators or
others authorized by law or agreement to access them.




9.

AMI may conduct the business of the Project from such location or locations as
it may elect, whether in the State of Pennsylvania, the Commonwealth of
Pennsylvania, or elsewhere.  However, as stated below, Pennsylvania law shall
govern this agreement.




10.

AMI may act through such subagents and subcontractors, attorneys and
representatives as it deem necessary in its sole discretion; and to compensate
such parties under such terms as it may agree.




11.

The funding for the Project shall be raised through the issuance of bonds
through a marketing plan determined by AMI, and all proceeds thereof shall be
deposited in custodial accounts administered by fiduciaries and according to
such terms as AMI shall institute for the safekeeping and distribution according
to sound business practices. AMI shall act as Sponsor for the   PDC Direct
Offering and Bond Issuer.




12.      As stated above, AMI shall maintain current and complete records of all
aspects of its performance on behalf of  PDC  and in furtherance of the Project,
with such records being available to PDC  and to other parties as legally
required.  This shall include all fiscal and financial records.  Such records
shall be examined and audited by independent auditors and accountants selected
by AMI, with such statements of account being rendered as required by good
accounting practices.




13.

AMI shall comply with all legal requirements of all applicable agencies and
jurisdictions for the project, including but not limited to labor and hiring
practices, compensation of subcontractors and workers, and taxes and insurance.
 In order to assure such compliance, AMI may employ attorneys and advisors as it
may in its sole discretion determine, securing such legal advice and opinions as
will reasonably protect the Project and the parties thereto.




14.

The parties recognize that this agreement is intended to be supplemented,
augmented and subject to possible amendment and modification from time to time
during the development of the Project and its construction.  The parties agree
for themselves, their agents, employees, subcontractors, affiliated parties and
assigns, that they will execute promptly any documents, amendments, supplements,
schedules, additions or other material reasonably required to be executed in
order to carry out this agreement and the construction of the Project.




15.

It is the intention of the parties that at any time during the term of this
Agreement, AMI shall have the option, upon thirty (30) days’ notice to PDC , to
purchase the Project from PDC  including the right to receive all toll income
and other income from operations.  The terms of such purchase shall be
negotiated and determined by the parties at the time that said notice is given
to PDC , and they covenant that they will negotiate the same in good faith.  The
purchase of the Project by AMI shall be under and subject to all liens and
encumbrances of record, which AMI agrees to pay from the income of the Project;
however, AMI shall not be required to assume any liens or encumbrances as
against its separate funds and assets that are separate from the Project.  It is
also understood by the parties that the State of Pennsylvania has the authority
under the  MPC (Municipal Paling Cord) Resolution  enacted by the Pennsylvania
Legislature that are the basis for the Project to take over the Project at any
time, subject to all liens, encumbrances, contracts, claims and other
contingencies then in place, which the State of Pennsylvania would then be
legally bound to pay.  When at some point in the future all encumbrances upon
the Project have been paid and retired, it is the further understanding of the
parties that at that time the Project is to be turned over to full ownership by
the  governing body having jurisdiction by the State of Pennsylvania under the
 MPC (Municipal Paling Cord) or by any subsequent legislation.




16.

This Agreement shall be construed according to and governed by the laws of the
Commonwealth of Pennsylvania.  Venue for any legal actions between the parties
involving this Agreement and/or the Project shall be in York County,
Pennsylvania.




17.

This Agreement constitutes the entire agreement between the parties and
supersedes all agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof, and neither party hereto shall be bound by nor charged with any oral or
written agreements, representation, warranties, statements, promises or
understandings not specifically set forth in this Agreement.  This Agreement may
not be amended, altered or modified except by a writing signed by both parties.




18.

Any and all notices, demands, or other communications required or desired to be
given hereunder by any party shall be in writing and shall be validly given or
made to another party if personally served, or if deposited  in the United
States mail, certified or registered, postage prepaid, return receipt requested.
 If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service.  If such notice,
demand or other communication is given by mail, such notice shall be
conclusively deemed given five days after deposit thereof in the United States
mail addressed to the party to whom such notice, demand or other communication
is to be given as follows:




If to   PDC :

B. Craig Smith, Director

P.O. Box 124

Red Lion, PA 17356

 

If to AMI:

James Baker , President

c/o ISL

3500 South DuPont Highway

Dover, DE 19901




Any party hereto may change its address for purposes of this paragraph by
written Notice given to the other in the manner provided above.




19.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute one and the
same agreement.




20.

If any provision of this Agreement, or any portion thereof, is held to be
invalid and unenforceable, then the remainder of this Agreement shall
nevertheless remain in full force and effect.




21.

Each party hereto agrees to do all acts and things and to make, execute, and
deliver such written instruments as shall from time to time be
reasonably required to carry out the terms and provisions of this agreement.








IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




Port De Claudius, Inc.




By: /s/B. Craig Smith

           

      B. Craig Smith, President /Director







Ameri Metros ,Inc.




By:/s/Debra Mathias

      Debra Mathias, CEO






